Citation Nr: 0413237	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for conjunctivitis of the 
right eye, to include as secondary to the service-connected 
pterygium of the right eye. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1961. 

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  At present, this appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on his part.

In September 2003, the veteran presented testimony during an 
appeals hearing in San Antonio, Texas before the undersigned 
Acting Veterans Law Judge (VLJ).  A copy of the hearing 
transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, in various 
statements and during the September 2003 hearing, the veteran 
contends that he currently suffers from chronic 
conjunctivitis of the right eye, which first became manifest 
during his service due to in-service exposure to chemicals, 
and that it is related to the service-connected pterygium of 
the right eye. 

The veteran's service medical records show he was treated for 
eye complaints during service.  December 1958 service medical 
notations show that the veteran was, in fact, treated for 
conjunctivitis of the right eye at that time.

Additionally, in a February 2000 statement, S. R. K., M.D. 
indicates the veteran has chronic conjunctivitis and that the 
veteran reported he was exposed to multiple chemicals during 
service.  Dr. S. R. K. added that it was possible that the 
prior exposure to chemicals contributed to the veteran's 
development of conjunctivitis.

A May 2001 VA examination report includes a diagnosis of 
inactive right eye pterygium.  A June 2001 addendum to the 
May 2001 VA examination report further reflects that the 
veteran has had a pterygium causing chronic conjunctival 
irritation for many years dating back to 1958.  Lastly, at 
September 2001 VA examination, the examiner failed to 
indicate whether the veteran has conjunctivitis of the right 
eye and, if so, the etiology of the disorder.

It does not appear that the veteran has received the benefit 
of a VA examination specifically addressing the claimed 
conjunctivitis of the right eye, and any relationship that 
this disorder may have to service and/or to his service-
connected pterygium of the right eye.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a VA examination in order to 
determine whether he has conjunctivitis of the right eye and, 
if so, the etiology of the disorder.

Furthermore, during the September 2003 appeals hearing, the 
veteran indicated that he has been treated for his claimed 
eye disorder by various private health care providers, 
including Dr. S. R. K., and at the San Antonio VA Medical 
Center (VAMC).  As such, the RO should assist the appellant 
in obtaining any additional available VA and private medical 
records that may be identified as relevant to the claim on 
appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating the claim.  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and relevant case 
law as specifically affecting the issue 
of entitlement to service connection for 
conjunctivitis of the right eye, to 
include as secondary to the veteran's 
service-connected pterygium of the right 
eye.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) that have treated him since 
discharge from service in August 1961 to 
the present and may possess records 
relevant to the claimed conjunctivitis.  
The RO should provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, including for Dr. S. 
R. Kumar.  The RO should attempt to 
obtain records from any health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  See 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of treatment received at any VA 
Medical Center (VAMC) since discharge 
from service in August 1961 to the 
present relevant to the claimed 
conjunctivitis.  All identified treatment 
records from any reported VAMC, including 
any records from the San Antonio VAMC, 
which are not already contained within 
the claims file, should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).
 
4.  After the development described in 1 
through 3 above has been completed, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran be examined by an ophthalmologist 
to evaluate the nature, severity, and 
etiology of the claimed conjunctivitis of 
the right eye, to include as secondary to 
the service-connected pterygium of the 
right eye.  If no such disorder is 
currently found, the examiner should so 
indicate.  The examiner should be 
requested to review the claims file 
thoroughly in connection with the 
examination and must indicate in the 
examination report that such review was 
performed.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should pay special attention 
to the December 1958 service medical 
notations reflecting treatment for 
conjunctivitis of the right eye, the 
February 2000 statement from Dr. Kumar 
noting a possible relationship between 
conjunctivitis and reported in-service 
exposure to chemicals, and the June 2001 
addendum to the May 2001 VA examination 
report revealing that a service-connected 
pterygium of the right eye had caused the 
veteran conjunctival irritation since 
1958.  Following a review of the service 
and post-service medical records and 
history and an examination of the 
veteran, the VA examiner should indicate 
whether the veteran has conjunctivitis of 
the right eye and, if so, should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that such disorder became 
manifest during the veteran's active 
service, was incurred in or aggravated 
during his active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, is otherwise related to his 
active service, or is proximately due to 
the veteran's service-connected pterygium 
of the right eye.  In particular, the VA 
examiner should address any other 
opinions in the claims file regarding the 
etiology of the claimed conjunctivitis of 
the right eye.  All pertinent clinical 
findings and the complete rationale for 
any opinion expressed should be set forth 
in a written report.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  38 C.F.R. § 3.655 
(2003).  If he fails to report to the 
examination, this fact should be noted in 
the claims file and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims file.

6.  Thereafter, the RO must review the 
claims file and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
conjunctivitis of the right eye, to 
include as secondary to the service-
connected pterygium of the right eye.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




